ORDER

PER CURIAM.
Plaintiff appeals the trial court’s judgment dismissing his action to enjoin the Missouri Department of Elementary and Secondary Education from enforcing a rule which requires school districts to report disaggregated achievement data by race. The trial court dismissed plaintiff’s action for lack of taxpayer standing.
We have reviewed the briefs and record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).